BOLIN, Judge.
This suit, originally instituted against Bryant W. Thompson and Kathryn D. Thompson and Traders & General Insurance Company, was dismissed as against Bryant W. Thompson and Katherjm D. Thompson, and substituted therefor as defendant was “The Unopened Succession of Frank D. Thompson,” reserving all rights against Traders and General Insurance Company, co-defendant. The subject suit was consolidated with the case of Morgan v. Stubbs, Canal Insurance Company and Traders & General Insurance Company, and reported in La.App., 162 So.2d 388. For the reasons shown therein, the judgment of the lower court rejecting plaintiffs’ demands is affirmed at appellants’ cost.
Affirmed.